DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Figure 1, there are 2 elements labeled 102, “Server Computer” and “Shared Storage”.  The “Shared Storage” element should be labeled 104.
In Figure 1, element 112, “Metadata (includes Identification Rules & Reference Sentences” should read “Metadata (includes Identification Rules & Reference Sentences)”.
In Figure 1, element 100 is cited as “system 100” in paragraph 0024, line 4, and as “method 100” in paragraph 0034, line 2.
In Figure 1, element “semantic element labels 110” is cited as “communication devices 110” in paragraph 0038, line 19.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “404” in paragraph 0028, lines 13, 15, 21, and 25, and paragraph 0029, lines 6 and 8, and “70” in paragraph 0088, line 15.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “nnn” in Figure 7 and “800” in Figure 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because in line 8, “sets of associated of candidate words” should read “sets of associated candidate words”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0003, line 17, “the task attribute database is lexical database” should read “the task attribute database is a lexical database”.
In paragraph 0030, line 5, “label 110 Words with RMV 704” should read “label 110 words with RMV 704”.
In paragraph 0031, line 1, “a ranking model Generate” should read “a ranking model, generates”.
In paragraph 0032, line 2, “candidate words 804” should read “candidate words 802”.
In paragraph 0036, line 2, “run a service” should read “run as a service”.
In paragraph 0069, line 11, “FIG. 10” should read “FIG. 11”.
Appropriate correction is required.
Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:
In Claim 1, lines 15-16, “sets of associated of candidate words” should read “sets of associated candidate words”.
In Claim 9, lines 17-18, “sets of associated of candidate words” should read “sets of associated candidate words”.
In Claim 17, lines 17-18, “sets of associated of candidate words” should read “sets of associated candidate words”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the word that represents the at least one semantic element” in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites “a list of words”, “words having RMVs that exceed a predetermined candidate match threshold”, “candidate words”, “for each candidate word”, and “the candidate word”, so it is not clear if “the word that represents the at least one semantic element” refers to any of the previously cited words.  For examination purposes, “the word that represents the at least one semantic element” will be interpreted as a word selected from the candidate words.  Also, claim 1 previously recites “at least one semantic element label”, so it is not clear if “the at least one semantic element” is equivalent to “at least one semantic element label”.  For examination purposes, “the at least one semantic element” will be interpreted as the semantic element labeled by the semantic element label.
Claim 2 is also rejected as it depends from claim 1, and thus recites the limitations of claim 1, and does not resolve the indefinite language from claim 1.
Claim 3 is also rejected as it depends from claim 1, and thus recites the limitations of claim 1, and does not resolve the indefinite language from claim 1.  In addition, claim 3 recites the limitations “said semantic element” in line 2, “said at least one description rule” in line 2, and “said at least one key word” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Claim 3 depends from claim 1, and claim 1 recites “at least one semantic element label”, so it is not clear if “said semantic element” is referring to the semantic element label or the associated semantic element.  For examination purposes, “said semantic element” will be interpreted as the semantic element labeled by the semantic element label.  Also, claim 1 recites “element identification rules”, so it is not clear if “said at least one description rule” is referring to the element identification rules.  For examination purposes, “said at least one description rule” will be interpreted as one of the element identification rules.  Finally, claim 1 does not refer to a “key word”, so the meaning of “said at least one key word” is not clear.  For examination purposes, “said at least one key word” will be interpreted as a key word that forms the basis for one of the element identification rules.
Claim 4 is also rejected as it depends from claim 1, and thus recites the limitations of claim 1, and does not resolve the indefinite language from claim 1.
Claim 5 is also rejected as it depends from claim 4, and thus recites the limitations of claim 4, and does not resolve the indefinite language from claim 4.
Claims 6 – 8 are also rejected as they depend from claim 1, and thus recite the limitations of claim 1, and do not resolve the indefinite language from claim 1.
Claim 9 recites the limitation “the word that represents the at least one semantic element” in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 previously recites “a list of words”, “words having RMVs that exceed a predetermined candidate match threshold”, “candidate words”, “for each candidate word”, and “the candidate word”, so it is not clear if “the word that represents the at least one semantic element” refers to any of the previously cited words.  For examination purposes, “the word that represents the at least one semantic element” will be interpreted as a word selected from the candidate words.  Also, claim 9 previously recites “at least one semantic element label”, so it is not clear if “the at least one semantic element” is equivalent to “at least one semantic element label”.  For examination purposes, “the at least one semantic element” will be interpreted as the semantic element labeled by the semantic element label.
Claim 10 is also rejected as it depends from claim 9, and thus recites the limitations of claim 9, and does not resolve the indefinite language from claim 9.
Claim 11 is also rejected as it depends from claim 9, and thus recites the limitations of claim 9, and does not resolve the indefinite language from claim 9.  In addition, claim 11 recites the limitations “said semantic element” in line 2, “said at least one description rule” in line 2, and “said at least one key word” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Claim 11 depends from claim 9, and claim 9 recites “at least one semantic element label”, so it is not clear if “said semantic element” is referring to the semantic element label or the associated semantic element.  For examination purposes, “said semantic element” will be interpreted as the semantic element labeled by the semantic element label.  Also, claim 9 recites “element identification rules”, so it is not clear if “said at least one description rule” is referring to the element identification rules.  For examination purposes, “said at least one description rule” will be interpreted as one of the element identification rules.  Finally, claim 9 does not refer to a “key word”, so the meaning of “said at least one key word” is not clear.  For examination purposes, “said at least one key word” will be interpreted as a key word that forms the basis for one of the element identification rules.
Claim 12 is also rejected as it depends from claim 9, and thus recites the limitations of claim 9, and does not resolve the indefinite language from claim 9.
Claim 13 is also rejected as it depends from claim 12, and thus recites the limitations of claim 12, and does not resolve the indefinite language from claim 12.
Claims 14 – 16 are also rejected as they depend from claim 9, and thus recite the limitations of claim 9, and do not resolve the indefinite language from claim 9.
Claim 17 recites the limitation “the word that represents the at least one semantic element” in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 previously recites “a list of words”, “words having RMVs that exceed a predetermined candidate match threshold”, “candidate words”, “for each candidate word”, and “the candidate word”, so it is not clear if “the word that represents the at least one semantic element” refers to any of the previously cited words.  For examination purposes, “the word that represents the at least one semantic element” will be interpreted as a word selected from the candidate words.  Also, claim 17 previously recites “at least one semantic element label”, so it is not clear if “the at least one semantic element” is equivalent to “at least one semantic element label”.  For examination purposes, “the at least one semantic element” will be interpreted as the semantic element labeled by the semantic element label.
Claim 18 is also rejected as it depends from claim 17, and thus recites the limitations of claim 17, and does not resolve the indefinite language from claim 17.  In addition, claim 18 recites the limitations “said semantic element” in line 2, “said at least one description rule” in line 2, and “said at least one key word” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Claim 18 depends from claim 17, and claim 17 recites “at least one semantic element label”, so it is not clear if “said semantic element” is referring to the semantic element label or the associated semantic element.  For examination purposes, “said semantic element” will be interpreted as the semantic element labeled by the semantic element label.  Also, claim 17 recites “element identification rules”, so it is not clear if “said at least one description rule” is referring to the element identification rules.  For examination purposes, “said at least one description rule” will be interpreted as one of the element identification rules.  Finally, claim 17 does not refer to a “key word”, so the meaning of “said at least one key word” is not clear.  For examination purposes, “said at least one key word” will be interpreted as a key word that forms the basis for one of the element identification rules.
Claims 19 – 20 are also rejected as they depend from claim 17, and thus recite the limitations of claim 17, and do not resolve the indefinite language from claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Teserra (US Patent Application Publication No.  2021/0082410) in view of Okumura et al. ("Labelling Document Using Ontology"), hereinafter Okumura, and Swayamdipta et al. ("Frame-Semantic Parsing with Softmax-Margin Segmental RNNs and a Syntactic Scaffold"), hereinafter Swayamdipta.
Regarding claim 1, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra discloses a computer-implemented method to identify, within a description of a task, words that correspond to semantic element labels associated with aspects of the task, comprising:
receiving, by a computer, from a task source operatively connected therewith, a textual description of a task (Paragraph 0004, lines 2-6, "Chatbots can be configured to perform various tasks in response to user input provided during a conversation. The user input can be supplied in various forms including, for example, audio input and text input.");
receiving, by said computer, from a task attribute database, at least one semantic element label associated with an aspect of the task (Paragraph 0104, lines 1-8, "Generating the semantic frame may include establishing relations for the utterance in an organized manner. For example, as illustrated in FIGS. 2A and 2B, the dialog system may identify words in the utterance and label each word with one or more relations (e.g., as shown in FIG. 2B, the word “send” 222 is associated with multiple relations—root 232, subject (money/send) 242, and send.v (Sending) 248)."; Labeling each word with one or more relations reads on at least one semantic element label.),
metadata including element identification rules associated with the at least one semantic element label (Paragraph 0026, lines 6-9, "The generated semantic frame is compared to a plurality of intent models to identify a corresponding intent. The intent models can be implemented algorithmically using a set of rules."; Paragraph 0061, lines 1-10, "In some embodiments, one or more relations in the semantic frame further include contextual information denoting a broader meaning of a given word. For example, the word “weather” is linked to various weather-related words such as blizzard, climate, fair, and so forth, as well as frame elements place and time, as weather is commonly described in terms of a place and time. The FrameNet Corpus (https://framenet.icsi.berkeley.edu/fndrupal/) is an example of a corpus of semantic frames and documents annotated with semantic frame information."; Identifying the corresponding intent for the semantic frame reads on the semantic element label, and the FrameNet Corpus containing semantic frame information reads on metadata including element identification rules.),
and at least one reference sentence showing the at least one semantic element label used in natural language (Paragraph 0129, lines 1-5, "At 402, the chatbot system receives a set of training utterances, each training utterance labeled as being associated with a particular intent from a set of intents. The training utterances may be manually labeled and received by the chatbot system as a file or other data element."; Paragraph 0061, lines 7-10, "The FrameNet Corpus (https://framenet.icsi.berkeley.edu/fndrupal/) is an example of a corpus of semantic frames and documents annotated with semantic frame information."; Paragraph 0104, lines 1-8, "Generating the semantic frame may include establishing relations for the utterance in an organized manner. For example, as illustrated in FIGS. 2A and 2B, the dialog system may identify words in the utterance and label each word with one or more relations (e.g., as shown in FIG. 2B, the word “send” 222 is associated with multiple relations—root 232, subject (money/send) 242, and send.v (Sending) 248)."; The training utterances labeled as being associated with a particular intent and the FrameNet documents annotated with semantic frame information read on the reference sentence showing the at least one semantic element label used in natural language.);
parsing, by said computer with a word parser, said textual description to generate a list of words (Paragraph 0037, lines 1-10, "The NLU subsystem 120 may include a semantic parser 122 for converting a natural language utterance to a meaning representation. The semantic parsing performed by the semantic parser 122 can include various processing such as tokenizing, lemmatizing, identifying part-of-speech tags for the sentence, identifying named entities in the sentence, generating dependency trees to represent the sentence structure, splitting a sentence into clauses, analyzing individual clauses, resolving anaphoras, performing chunking, and the like.").
Teserra does not specifically disclose: determining for the at least one semantic element label, a Rule Match Value (RMV) for each of said words based, at least in part, on applying the element identification rules for the at least one semantic element label to said words; collecting, by said computer, for the at least one semantic element label, words having RMVs that exceed a predetermined candidate match threshold into sets of associated of candidate words; generating, by said computer, for each candidate word, using a neural network trained on said at least one reference sentence, Match Likelihood Values (MLVs) indicating a probability that each candidate word represents the at least one semantic element label with which the candidate word is associated; and selecting as the word that represents the at least one semantic element, the associated candidate word having a highest MLV.
Okumura teaches:
determining for the at least one semantic element label, a Rule Match Value (RMV) for each of said words based, at least in part, on applying the element identification rules for the at least one semantic element label to said words (Section III, lines 1-7, "Common approach of automatic labelling by using concept hierarchy comes from WordNet. WordNet is a machine-readable dictionary which contains semantic information such as morphological information and ontological structure. According to each semantic element, a word contains a set of synsets. Each word/collocation sense is described in terms of concepts which are identified by synsets."; Section IV, lines 1-3, "In an approach for automatic labelling we should choose words from the document. For this purpose we give some weights to candidate words and select the best ones."; Section IV, lines 31-34, "Yet another common approach for labelling comes from dictionaries such as WordNet. We examine words in semantic structure and morphological information, then we extract suitable words for generic/abstract description."; The weights applied to candidate words reads on the Rule Match Value for each word, the selection of a label reads on the semantic element label, and examining words in semantic structure and morphological information reads on applying the element identification rules.);
collecting, by said computer, for the at least one semantic element label, words having RMVs that exceed a predetermined candidate match threshold into sets of associated of candidate words (Section V-B, lines 14-18, "First we extract each occurred word w (of nouns or any other) in a given document D. Let us use TF weight or KeyGraph weight to each occurred word w. Then we select possible words having some values more than threshold (or top-k).").
Okumura teaches determining values for words from a text representing weights for selecting a word for a semantic element label by applying semantic rules, and selecting possible words based on the weights exceeding a threshold, in order to automatically label sentences within a document (Section I, lines 12-16, "In this work, we discuss automatic labelling of sentences within single document. The basic idea is that we extract suitable information by using ontology in dictionaries. Here we extract important words (or feature words) and hypernyms to each word.").
Teserra and Okumura are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra to incorporate the teachings of Okumura to determine values for words from a text representing weights for selecting a word for a semantic element label by applying semantic rules, and selecting possible words based on the weights exceeding a threshold.  Doing so would allow for automatically labeling sentences within a document.
Teserra in view of Okumura does not specifically disclose: generating, by said computer, for each candidate word, using a neural network trained on said at least one reference sentence, Match Likelihood Values (MLVs) indicating a probability that each candidate word represents the at least one semantic element label with which the candidate word is associated; and selecting as the word that represents the at least one semantic element, the associated candidate word having a highest MLV.
Swayamdipta teaches:
generating, by said computer, for each candidate word, using a neural network trained on said at least one reference sentence, Match Likelihood Values (MLVs) indicating a probability that each candidate word represents the at least one semantic element label with which the candidate word is associated (Section 2, lines 30-31, "The focus of this paper is argument identification"; Section 2.1, lines 1-9, "A single input instance for argument identification consists of: an n-word sentence wd = <wd1, wd2, ..., wdn>, its predicted part-of-speech tag sequence, wo = <wo1, wo2, ..., won>, a single target span t = <tstart, tend>, its lexical unit ℓ, and its evoked frame f.  For brevity we denote the input as x = <wd, wo, t, ℓ, f>. Given this input x, the task is to produce a segmentation of the sentence: s = <s1, s2, ..., sm>."; Section 3, lines 37-39, "Given an input x, a SegRNN defines a conditional distribution p(s | x). Every segment si is given a real-valued score φ (si, x)"; Abstract, lines 3-10, "Built using an extension to the segmental RNN that emphasizes recall, our basic system achieves competitive performance without any calls to a syntactic parser. We then introduce a method that uses phrase-syntactic annotations from the Penn Treebank during training only"; The segmental recurrent neural network (RNN) trained on phrase-syntactic annotations from the Penn Treebank reads on a neural network trained on at least one reference sentence, and the real-valued score given to every segment reads on a probability that each candidate word represents a semantic element label with which the candidate word is associated.);
and selecting as the word that represents the at least one semantic element, the associated candidate word having a highest MLV (Section 2, lines 30-31, "The focus of this paper is argument identification"; Section 3, lines 37-39, "Given an input x, a SegRNN defines a conditional distribution p(s | x). Every segment si is given a real-valued score φ (si, x)"; Section 3, lines 47-49, "At test time, the max-product variant returns the most probable segmentation, ŝ = arg max φ (s, x)."; Returning the most probable segmentation reads on selecting the associated candidate word having the highest MLV.).
Swayamdipta teaches using a trained neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element, and selecting the text segment with the highest probability as the argument for the semantic frame element, in order to implement a semantic parser without requiring a syntactic parser (Abstract, lines 1-7, "We present a new, efficient frame-semantic parser that labels semantic arguments to FrameNet predicates. Built using an extension to the segmental RNN that emphasizes recall, our basic system achieves competitive performance without any calls to a syntactic parser.").
Teserra, Okumura, and Swayamdipta are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura to incorporate the teachings of Swayamdipta to use a trained neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element, and selecting the text segment with the highest probability as the argument for the semantic frame element.  Doing so would allow for implementing a semantic parser without requiring a syntactic parser.
Regarding claim 9, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra discloses a system to identify, within a description of a task, words that correspond to semantic element labels associated with aspects of the task, which comprises:
a computer system (Paragraph 0175, lines 1-2, “FIG. 7 illustrates an exemplary computer system 700 that may be used to implement certain embodiments.”) comprising a computer readable storage medium having program instructions embodied therewith (Paragraph 0006, lines 3-7, “Various embodiments are described herein, including methods, systems, non-transitory computer-readable storage media storing programs, code, or instructions executable by one or more processors, and the like.”), the program instructions executable by a computer to cause the computer to:
receive, from a task source operatively connected with the computer, a textual description of a task (Paragraph 0004, lines 2-6, "Chatbots can be configured to perform various tasks in response to user input provided during a conversation. The user input can be supplied in various forms including, for example, audio input and text input.");
receive, from a task attribute database, at least one semantic element label associated with an aspect of the task (Paragraph 0104, lines 1-8, "Generating the semantic frame may include establishing relations for the utterance in an organized manner. For example, as illustrated in FIGS. 2A and 2B, the dialog system may identify words in the utterance and label each word with one or more relations (e.g., as shown in FIG. 2B, the word “send” 222 is associated with multiple relations—root 232, subject (money/send) 242, and send.v (Sending) 248)."; Labeling each word with one or more relations reads on at least one semantic element label.),
metadata including element identification rules associated with the at least one semantic element label (Paragraph 0026, lines 6-9, "The generated semantic frame is compared to a plurality of intent models to identify a corresponding intent. The intent models can be implemented algorithmically using a set of rules."; Paragraph 0061, lines 1-10, "In some embodiments, one or more relations in the semantic frame further include contextual information denoting a broader meaning of a given word. For example, the word “weather” is linked to various weather-related words such as blizzard, climate, fair, and so forth, as well as frame elements place and time, as weather is commonly described in terms of a place and time. The FrameNet Corpus (https://framenet.icsi.berkeley.edu/fndrupal/) is an example of a corpus of semantic frames and documents annotated with semantic frame information."; Identifying the corresponding intent for the semantic frame reads on the semantic element label, and the FrameNet Corpus containing semantic frame information reads on metadata including element identification rules.),
and at least one reference sentence showing the at least one semantic element label used in natural language (Paragraph 0129, lines 1-5, "At 402, the chatbot system receives a set of training utterances, each training utterance labeled as being associated with a particular intent from a set of intents. The training utterances may be manually labeled and received by the chatbot system as a file or other data element."; Paragraph 0061, lines 7-10, "The FrameNet Corpus (https://framenet.icsi.berkeley.edu/fndrupal/) is an example of a corpus of semantic frames and documents annotated with semantic frame information."; Paragraph 0104, lines 1-8, "Generating the semantic frame may include establishing relations for the utterance in an organized manner. For example, as illustrated in FIGS. 2A and 2B, the dialog system may identify words in the utterance and label each word with one or more relations (e.g., as shown in FIG. 2B, the word “send” 222 is associated with multiple relations—root 232, subject (money/send) 242, and send.v (Sending) 248)."; The training utterances labeled as being associated with a particular intent and the FrameNet documents annotated with semantic frame information read on the reference sentence showing the at least one semantic element label used in natural language.);
parse with a word parser, said textual description to generate a list of words (Paragraph 0037, lines 1-10, "The NLU subsystem 120 may include a semantic parser 122 for converting a natural language utterance to a meaning representation. The semantic parsing performed by the semantic parser 122 can include various processing such as tokenizing, lemmatizing, identifying part-of-speech tags for the sentence, identifying named entities in the sentence, generating dependency trees to represent the sentence structure, splitting a sentence into clauses, analyzing individual clauses, resolving anaphoras, performing chunking, and the like.").
Teserra does not specifically disclose: determine for the at least one semantic element label, a Rule Match Value (RMV) for each of said words based, at least in part, on applying the element identification rules for the at least one semantic element label to said words; collect, by said computer, for the at least one semantic element label, words having RMVs that exceed a predetermined candidate match threshold into sets of associated of candidate words; generate, by said computer, for each candidate word, using a neural network trained on said at least one reference sentence, Match Likelihood Values (MLVs) indicating a probability that each candidate word represents the at least one semantic element label with which the candidate word is associated; and select as the word that represents the at least one semantic element, the associated candidate word having a highest MLV.
Okumura teaches:
determine for the at least one semantic element label, a Rule Match Value (RMV) for each of said words based, at least in part, on applying the element identification rules for the at least one semantic element label to said words (Section III, lines 1-7, "Common approach of automatic labelling by using concept hierarchy comes from WordNet. WordNet is a machine-readable dictionary which contains semantic information such as morphological information and ontological structure. According to each semantic element, a word contains a set of synsets. Each word/collocation sense is described in terms of concepts which are identified by synsets."; Section IV, lines 1-3, "In an approach for automatic labelling we should choose words from the document. For this purpose we give some weights to candidate words and select the best ones."; Section IV, lines 31-34, "Yet another common approach for labelling comes from dictionaries such as WordNet. We examine words in semantic structure and morphological information, then we extract suitable words for generic/abstract description."; The weights applied to candidate words reads on the Rule Match Value for each word, the selection of a label reads on the semantic element label, and examining words in semantic structure and morphological information reads on applying the element identification rules.);
collect, by said computer, for the at least one semantic element label, words having RMVs that exceed a predetermined candidate match threshold into sets of associated of candidate words (Section V-B, lines 14-18, "First we extract each occurred word w (of nouns or any other) in a given document D. Let us use TF weight or KeyGraph weight to each occurred word w. Then we select possible words having some values more than threshold (or top-k).").
Okumura teaches determining values for words from a text representing weights for selecting a word for a semantic element label by applying semantic rules, and selecting possible words based on the weights exceeding a threshold, in order to automatically label sentences within a document (Section I, lines 12-16, "In this work, we discuss automatic labelling of sentences within single document. The basic idea is that we extract suitable information by using ontology in dictionaries. Here we extract important words (or feature words) and hypernyms to each word.").
Teserra and Okumura are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra to incorporate the teachings of Okumura to determine values for words from a text representing weights for selecting a word for a semantic element label by applying semantic rules, and selecting possible words based on the weights exceeding a threshold.  Doing so would allow for automatically labeling sentences within a document.
Teserra in view of Okumura does not specifically disclose: generate, by said computer, for each candidate word, using a neural network trained on said at least one reference sentence, Match Likelihood Values (MLVs) indicating a probability that each candidate word represents the at least one semantic element label with which the candidate word is associated; and select as the word that represents the at least one semantic element, the associated candidate word having a highest MLV.
Swayamdipta teaches:
generate, by said computer, for each candidate word, using a neural network trained on said at least one reference sentence, Match Likelihood Values (MLVs) indicating a probability that each candidate word represents the at least one semantic element label with which the candidate word is associated (Section 2, lines 30-31, "The focus of this paper is argument identification"; Section 2.1, lines 1-9, "A single input instance for argument identification consists of: an n-word sentence wd = <wd1, wd2, ..., wdn>, its predicted part-of-speech tag sequence, wo = <wo1, wo2, ..., won>, a single target span t = <tstart, tend>, its lexical unit ℓ, and its evoked frame f.  For brevity we denote the input as x = <wd, wo, t, ℓ, f>. Given this input x, the task is to produce a segmentation of the sentence: s = <s1, s2, ..., sm>."; Section 3, lines 37-39, "Given an input x, a SegRNN defines a conditional distribution p(s | x). Every segment si is given a real-valued score φ (si, x)"; Abstract, lines 3-10, "Built using an extension to the segmental RNN that emphasizes recall, our basic system achieves competitive performance without any calls to a syntactic parser. We then introduce a method that uses phrase-syntactic annotations from the Penn Treebank during training only"; The segmental recurrent neural network (RNN) trained on phrase-syntactic annotations from the Penn Treebank reads on a neural network trained on at least one reference sentence, and the real-valued score given to every segment reads on a probability that each candidate word represents a semantic element label with which the candidate word is associated.);
and select as the word that represents the at least one semantic element, the associated candidate word having a highest MLV (Section 2, lines 30-31, "The focus of this paper is argument identification"; Section 3, lines 37-39, "Given an input x, a SegRNN defines a conditional distribution p(s | x). Every segment si is given a real-valued score φ (si, x)"; Section 3, lines 47-49, "At test time, the max-product variant returns the most probable segmentation, ŝ = arg max φ (s, x)."; Returning the most probable segmentation reads on selecting the associated candidate word having the highest MLV.).
Swayamdipta teaches using a trained neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element, and selecting the text segment with the highest probability as the argument for the semantic frame element, in order to implement a semantic parser without requiring a syntactic parser (Abstract, lines 1-7, "We present a new, efficient frame-semantic parser that labels semantic arguments to FrameNet predicates. Built using an extension to the segmental RNN that emphasizes recall, our basic system achieves competitive performance without any calls to a syntactic parser.").
Teserra, Okumura, and Swayamdipta are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura to incorporate the teachings of Swayamdipta to use a trained neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element, and selecting the text segment with the highest probability as the argument for the semantic frame element.  Doing so would allow for implementing a semantic parser without requiring a syntactic parser.
Regarding claim 17, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra discloses a computer program product to identify, within a description of a task, words that correspond to semantic element labels associated with aspects of the task, the computer program product comprising:
a computer readable storage medium having program instructions embodied therewith (Paragraph 0006, lines 3-7, “Various embodiments are described herein, including methods, systems, non-transitory computer-readable storage media storing programs, code, or instructions executable by one or more processors, and the like.”), the program instructions executable by a computer to cause the computer to:
receive, using said computer, from a task source operatively connected with said computer, a textual description of a task (Paragraph 0004, lines 2-6, "Chatbots can be configured to perform various tasks in response to user input provided during a conversation. The user input can be supplied in various forms including, for example, audio input and text input.");
receive, using said computer, from a task attribute database, at least one semantic element label associated with an aspect of the task (Paragraph 0104, lines 1-8, "Generating the semantic frame may include establishing relations for the utterance in an organized manner. For example, as illustrated in FIGS. 2A and 2B, the dialog system may identify words in the utterance and label each word with one or more relations (e.g., as shown in FIG. 2B, the word “send” 222 is associated with multiple relations—root 232, subject (money/send) 242, and send.v (Sending) 248)."; Labeling each word with one or more relations reads on at least one semantic element label.),
metadata including element identification rules associated with the at least one semantic element label (Paragraph 0026, lines 6-9, "The generated semantic frame is compared to a plurality of intent models to identify a corresponding intent. The intent models can be implemented algorithmically using a set of rules."; Paragraph 0061, lines 1-10, "In some embodiments, one or more relations in the semantic frame further include contextual information denoting a broader meaning of a given word. For example, the word “weather” is linked to various weather-related words such as blizzard, climate, fair, and so forth, as well as frame elements place and time, as weather is commonly described in terms of a place and time. The FrameNet Corpus (https://framenet.icsi.berkeley.edu/fndrupal/) is an example of a corpus of semantic frames and documents annotated with semantic frame information."; Identifying the corresponding intent for the semantic frame reads on the semantic element label, and the FrameNet Corpus containing semantic frame information reads on metadata including element identification rules.),
and at least one reference sentence showing the at least one semantic element label used in natural language (Paragraph 0129, lines 1-5, "At 402, the chatbot system receives a set of training utterances, each training utterance labeled as being associated with a particular intent from a set of intents. The training utterances may be manually labeled and received by the chatbot system as a file or other data element."; Paragraph 0061, lines 7-10, "The FrameNet Corpus (https://framenet.icsi.berkeley.edu/fndrupal/) is an example of a corpus of semantic frames and documents annotated with semantic frame information."; Paragraph 0104, lines 1-8, "Generating the semantic frame may include establishing relations for the utterance in an organized manner. For example, as illustrated in FIGS. 2A and 2B, the dialog system may identify words in the utterance and label each word with one or more relations (e.g., as shown in FIG. 2B, the word “send” 222 is associated with multiple relations—root 232, subject (money/send) 242, and send.v (Sending) 248)."; The training utterances labeled as being associated with a particular intent and the FrameNet documents annotated with semantic frame information read on the reference sentence showing the at least one semantic element label used in natural language.);
parse, using said computer, with a word parser, said textual description to generate a list of words (Paragraph 0037, lines 1-10, "The NLU subsystem 120 may include a semantic parser 122 for converting a natural language utterance to a meaning representation. The semantic parsing performed by the semantic parser 122 can include various processing such as tokenizing, lemmatizing, identifying part-of-speech tags for the sentence, identifying named entities in the sentence, generating dependency trees to represent the sentence structure, splitting a sentence into clauses, analyzing individual clauses, resolving anaphoras, performing chunking, and the like.").
Teserra does not specifically disclose: determine, using said computer, for the at least one semantic element label, a Rule Match Value (RMV) for each of said words based, at least in part, on applying the element identification rules for the at least one semantic element label to said words; collect, using said computer, for the at least one semantic element label, words having RMVs that exceed a predetermined candidate match threshold into sets of associated of candidate words; generate, for each candidate word, using a neural network trained on said at least one reference sentence, Match Likelihood Values (MLVs) indicating a probability that each candidate word represents the at least one semantic element label with which the candidate word is associated; and select, using said computer, as the word that represents the at least one semantic element, the associated candidate word having a highest MLV.
Okumura teaches:
determine, using said computer, for the at least one semantic element label, a Rule Match Value (RMV) for each of said words based, at least in part, on applying the element identification rules for the at least one semantic element label to said words (Section III, lines 1-7, "Common approach of automatic labelling by using concept hierarchy comes from WordNet. WordNet is a machine-readable dictionary which contains semantic information such as morphological information and ontological structure. According to each semantic element, a word contains a set of synsets. Each word/collocation sense is described in terms of concepts which are identified by synsets."; Section IV, lines 1-3, "In an approach for automatic labelling we should choose words from the document. For this purpose we give some weights to candidate words and select the best ones."; Section IV, lines 31-34, "Yet another common approach for labelling comes from dictionaries such as WordNet. We examine words in semantic structure and morphological information, then we extract suitable words for generic/abstract description."; The weights applied to candidate words reads on the Rule Match Value for each word, the selection of a label reads on the semantic element label, and examining words in semantic structure and morphological information reads on applying the element identification rules.);
collect, using said computer, for the at least one semantic element label, words having RMVs that exceed a predetermined candidate match threshold into sets of associated of candidate words (Section V-B, lines 14-18, "First we extract each occurred word w (of nouns or any other) in a given document D. Let us use TF weight or KeyGraph weight to each occurred word w. Then we select possible words having some values more than threshold (or top-k).").
Okumura teaches determining values for words from a text representing weights for selecting a word for a semantic element label by applying semantic rules, and selecting possible words based on the weights exceeding a threshold, in order to automatically label sentences within a document (Section I, lines 12-16, "In this work, we discuss automatic labelling of sentences within single document. The basic idea is that we extract suitable information by using ontology in dictionaries. Here we extract important words (or feature words) and hypernyms to each word.").
Teserra and Okumura are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra to incorporate the teachings of Okumura to determine values for words from a text representing weights for selecting a word for a semantic element label by applying semantic rules, and selecting possible words based on the weights exceeding a threshold.  Doing so would allow for automatically labeling sentences within a document.
Teserra in view of Okumura does not specifically disclose: generate, for each candidate word, using a neural network trained on said at least one reference sentence, Match Likelihood Values (MLVs) indicating a probability that each candidate word represents the at least one semantic element label with which the candidate word is associated; and select, using said computer, as the word that represents the at least one semantic element, the associated candidate word having a highest MLV.
Swayamdipta teaches:
generate, for each candidate word, using a neural network trained on said at least one reference sentence, Match Likelihood Values (MLVs) indicating a probability that each candidate word represents the at least one semantic element label with which the candidate word is associated (Section 2, lines 30-31, "The focus of this paper is argument identification"; Section 2.1, lines 1-9, "A single input instance for argument identification consists of: an n-word sentence wd = <wd1, wd2, ..., wdn>, its predicted part-of-speech tag sequence, wo = <wo1, wo2, ..., won>, a single target span t = <tstart, tend>, its lexical unit ℓ, and its evoked frame f.  For brevity we denote the input as x = <wd, wo, t, ℓ, f>. Given this input x, the task is to produce a segmentation of the sentence: s = <s1, s2, ..., sm>."; Section 3, lines 37-39, "Given an input x, a SegRNN defines a conditional distribution p(s | x). Every segment si is given a real-valued score φ (si, x)"; Abstract, lines 3-10, "Built using an extension to the segmental RNN that emphasizes recall, our basic system achieves competitive performance without any calls to a syntactic parser. We then introduce a method that uses phrase-syntactic annotations from the Penn Treebank during training only"; The segmental recurrent neural network (RNN) trained on phrase-syntactic annotations from the Penn Treebank reads on a neural network trained on at least one reference sentence, and the real-valued score given to every segment reads on a probability that each candidate word represents a semantic element label with which the candidate word is associated.);
and select, using said computer, as the word that represents the at least one semantic element, the associated candidate word having a highest MLV (Section 2, lines 30-31, "The focus of this paper is argument identification"; Section 3, lines 37-39, "Given an input x, a SegRNN defines a conditional distribution p(s | x). Every segment si is given a real-valued score φ (si, x)"; Section 3, lines 47-49, "At test time, the max-product variant returns the most probable segmentation, ŝ = arg max φ (s, x)."; Returning the most probable segmentation reads on selecting the associated candidate word having the highest MLV.).
Swayamdipta teaches using a trained neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element, and selecting the text segment with the highest probability as the argument for the semantic frame element, in order to implement a semantic parser without requiring a syntactic parser (Abstract, lines 1-7, "We present a new, efficient frame-semantic parser that labels semantic arguments to FrameNet predicates. Built using an extension to the segmental RNN that emphasizes recall, our basic system achieves competitive performance without any calls to a syntactic parser.").
Teserra, Okumura, and Swayamdipta are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura to incorporate the teachings of Swayamdipta to use a trained neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element, and selecting the text segment with the highest probability as the argument for the semantic frame element.  Doing so would allow for implementing a semantic parser without requiring a syntactic parser.
Claims 2, 4 – 5, 10, 12 – 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teserra in view of Okumura and Swayamdipta, and further in view of Kimelfeld et al. (US Patent No. 9,292,490), hereinafter Kimelfeld.
Regarding claim 2, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the method as claimed in claim 1, but does not specifically disclose: wherein said task attribute database is lexical database.
Kimelfeld teaches:
wherein said task attribute database is lexical database (Column 1, lines 21-29, "VerbNet is a lexical resource that incorporates both semantic and syntactic information about language. VerbNet is part of the SemLink project in development at the University of Colorado. VerbNet includes the following: (i) a set of usage patterns; (ii) a set of exemplary natural language sentences for each usage pattern; and (iii) assignments of “thematic roles” for at least some of the phrases (that is, a word or short string of consecutive words) in each exemplary natural language sentence.").
Kimelfeld teaches using a lexical database in order to assign thematic roles to phrases in a sentence (Column 2, lines 61-65, "The present invention recognizes that there is need for a fully automatic tool to match and align a given sentence with a proper “deep pattern” derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence.").
Teserra, Okumura, Swayamdipta, and Kimelfeld are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Kimelfeld to use a lexical database.  Doing so would allow for assigning thematic roles to phrases in a sentence.
Regarding claim 4, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the method as claimed in claim 1, but does not specifically disclose: wherein said parsing generates a constituency-based tree from said description; and wherein said element identification rules are constituency tree-based.
Kimelfeld teaches:
wherein said parsing generates a constituency-based tree from said description (Column 3, lines 36-38, "The constituency tree of a sentence can be obtained, automatically and by “parser” software, from standard parsers like the OpenNLP Parser or the Stanford Parser.");
and wherein said element identification rules are constituency tree-based (Column 2, lines 61-65, "The present invention recognizes that there is need for a fully automatic tool to match and align a given sentence with a proper “deep pattern” derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence."; Column 3, lines 5-16, "Some aspects of an embodiment of an algorithm for converting VerbNet example sentences into deep patterns will now be discussed. The output of the algorithm is a set of “deep patterns” (also may be called “tree patterns” or “deep pattern trees”). The deep patterns are constituency trees (also called parse trees) with a multiple layer hierarchy of nodes corresponding to “grammatical portions” (for example, noun phrase, verb phrase, adverbial phrase, participle phrase, etc.), where at least some of the nodes of the deep pattern tree are assigned thematic roles. In some embodiments, the grammatical portions will be assigned according to the TreeBank scheme of grammatical labels.").
Kimelfeld teaches using a parser to generate a constituency tree and basing semantic rules on constituency trees in order to assign thematic roles to phrases in a sentence (Column 2, lines 61-65, "The present invention recognizes that there is need for a fully automatic tool to match and align a given sentence with a proper “deep pattern” derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence.").
Teserra, Okumura, Swayamdipta, and Kimelfeld are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Kimelfeld to use a parser to generate a constituency tree and base semantic rules on constituency trees.  Doing so would allow for assigning thematic roles to phrases in a sentence.
Regarding claim 5, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta and further in view of Kimelfeld discloses the method as claimed in claim 4.
Kimelfeld further teaches:
wherein said parsing generates syntactic patterns selected from a list consisting of phrase structure patterns and dependency relation patterns (Column 1, lines 20-32, "The VerbNet project maps PropBank verb types to their corresponding Levin classes. VerbNet is a lexical resource that incorporates both semantic and syntactic information about language. VerbNet is part of the SemLink project in development at the University of Colorado. VerbNet includes the following: (i) a set of usage patterns; (ii) a set of exemplary natural language sentences for each usage pattern; and (iii) assignments of “thematic roles” for at least some of the phrases (that is, a word or short string of consecutive words) in each exemplary natural language sentence. The thematic roles are the arguments of verbs. Just like a method in a programming language, a verb is associated with arguments, each has a meaningful type."; Column 1, lines 60-64, "VerbNet patterns are herein referred to as “shallow patterns” because the pre-existing patterns that are in the VerbNet corpus only reflect a two level hierarchy, as follows: (i) sentence level (also called root level); and (ii) grammatical portions level"; The VerbNet patterns read on the syntactic patterns.);
and wherein said element identification rules are based at least in part on said syntactic patterns (Column 1, lines 46-51, "The VerbNet corpus is known corpus that contains a thorough list of English language verbs, classified to verb classes, where a class is associated with different thematic roles. A class is also associated with different shallow patterns (for example, NP V NP NP” as in “I gave her a gift,” where NP stands for Noun Phrase and V stands for verb)"; The verb classes associated with different thematic roles read on the element identification rules, and the shallow patterns read on the syntactic patterns.).
Kimelfeld teaches using a parser generating syntactic patterns and basing semantic rules on syntactic patterns in order to assign thematic roles to phrases in a sentence (Column 2, lines 61-65, "The present invention recognizes that there is need for a fully automatic tool to match and align a given sentence with a proper “deep pattern” derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence.").
Teserra, Okumura, Swayamdipta, and Kimelfeld are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta and further in view of Kimelfeld to further incorporate the teachings of Kimelfeld to use a parser generating syntactic patterns and base semantic rules on syntactic patterns.  Doing so would allow for assigning thematic roles to phrases in a sentence.
Regarding claim 10, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the system as claimed in claim 9, but does not specifically disclose: wherein said task attribute database is lexical database.
Kimelfeld teaches:
wherein said task attribute database is lexical database (Column 1, lines 21-29, "VerbNet is a lexical resource that incorporates both semantic and syntactic information about language. VerbNet is part of the SemLink project in development at the University of Colorado. VerbNet includes the following: (i) a set of usage patterns; (ii) a set of exemplary natural language sentences for each usage pattern; and (iii) assignments of “thematic roles” for at least some of the phrases (that is, a word or short string of consecutive words) in each exemplary natural language sentence.").
Kimelfeld teaches using a lexical database in order to assign thematic roles to phrases in a sentence (Column 2, lines 61-65, "The present invention recognizes that there is need for a fully automatic tool to match and align a given sentence with a proper “deep pattern” derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence.").
Teserra, Okumura, Swayamdipta, and Kimelfeld are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Kimelfeld to use a lexical database.  Doing so would allow for assigning thematic roles to phrases in a sentence.
Regarding claim 12, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the system as claimed in claim 9, but does not specifically disclose: wherein said parsing generates a constituency-based tree from said description; and wherein said element identification rules are constituency tree-based.
Kimelfeld teaches:
wherein said parsing generates a constituency-based tree from said description (Column 3, lines 36-38, "The constituency tree of a sentence can be obtained, automatically and by “parser” software, from standard parsers like the OpenNLP Parser or the Stanford Parser.");
and wherein said element identification rules are constituency tree-based (Column 2, lines 61-65, "The present invention recognizes that there is need for a fully automatic tool to match and align a given sentence with a proper “deep pattern” derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence."; Column 3, lines 5-16, "Some aspects of an embodiment of an algorithm for converting VerbNet example sentences into deep patterns will now be discussed. The output of the algorithm is a set of “deep patterns” (also may be called “tree patterns” or “deep pattern trees”). The deep patterns are constituency trees (also called parse trees) with a multiple layer hierarchy of nodes corresponding to “grammatical portions” (for example, noun phrase, verb phrase, adverbial phrase, participle phrase, etc.), where at least some of the nodes of the deep pattern tree are assigned thematic roles. In some embodiments, the grammatical portions will be assigned according to the TreeBank scheme of grammatical labels.").
Kimelfeld teaches using a parser to generate a constituency tree and basing semantic rules on constituency trees in order to assign thematic roles to phrases in a sentence (Column 2, lines 61-65, "The present invention recognizes that there is need for a fully automatic tool to match and align a given sentence with a proper “deep pattern” derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence.").
Teserra, Okumura, Swayamdipta, and Kimelfeld are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Kimelfeld to use a parser to generate a constituency tree and base semantic rules on constituency trees.  Doing so would allow for assigning thematic roles to phrases in a sentence.
Regarding claim 13, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, and further in view of Kimelfeld discloses the system as claimed in claim 12.
Kimelfeld further teaches:
wherein said parsing generates syntactic patterns selected from a list consisting of phrase structure patterns and dependency relation patterns (Column 1, lines 20-32, "The VerbNet project maps PropBank verb types to their corresponding Levin classes. VerbNet is a lexical resource that incorporates both semantic and syntactic information about language. VerbNet is part of the SemLink project in development at the University of Colorado. VerbNet includes the following: (i) a set of usage patterns; (ii) a set of exemplary natural language sentences for each usage pattern; and (iii) assignments of “thematic roles” for at least some of the phrases (that is, a word or short string of consecutive words) in each exemplary natural language sentence. The thematic roles are the arguments of verbs. Just like a method in a programming language, a verb is associated with arguments, each has a meaningful type."; Column 1, lines 60-64, "VerbNet patterns are herein referred to as “shallow patterns” because the pre-existing patterns that are in the VerbNet corpus only reflect a two level hierarchy, as follows: (i) sentence level (also called root level); and (ii) grammatical portions level"; The VerbNet patterns read on the syntactic patterns.);
and wherein said element identification rules are based at least in part on said syntactic patterns (Column 1, lines 46-51, "The VerbNet corpus is known corpus that contains a thorough list of English language verbs, classified to verb classes, where a class is associated with different thematic roles. A class is also associated with different shallow patterns (for example, NP V NP NP” as in “I gave her a gift,” where NP stands for Noun Phrase and V stands for verb)"; The verb classes associated with different thematic roles read on the element identification rules, and the shallow patterns read on the syntactic patterns.).
Kimelfeld teaches using a parser generating syntactic patterns and basing semantic rules on syntactic patterns in order to assign thematic roles to phrases in a sentence (Column 2, lines 61-65, "The present invention recognizes that there is need for a fully automatic tool to match and align a given sentence with a proper “deep pattern” derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence.").
Teserra, Okumura, Swayamdipta, and Kimelfeld are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta and further in view of Kimelfeld to further incorporate the teachings of Kimelfeld to use a parser generating syntactic patterns and base semantic rules on syntactic patterns.  Doing so would allow for assigning thematic roles to phrases in a sentence.
Regarding claim 19, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein said parsing generates a constituency-based tree from said description; and wherein said element identification rules are constituency tree-based.
Kimelfeld teaches:
wherein said parsing generates a constituency-based tree from said description (Column 3, lines 36-38, "The constituency tree of a sentence can be obtained, automatically and by “parser” software, from standard parsers like the OpenNLP Parser or the Stanford Parser.");
and wherein said element identification rules are constituency tree-based (Column 2, lines 61-65, "The present invention recognizes that there is need for a fully automatic tool to match and align a given sentence with a proper “deep pattern” derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence."; Column 3, lines 5-16, "Some aspects of an embodiment of an algorithm for converting VerbNet example sentences into deep patterns will now be discussed. The output of the algorithm is a set of “deep patterns” (also may be called “tree patterns” or “deep pattern trees”). The deep patterns are constituency trees (also called parse trees) with a multiple layer hierarchy of nodes corresponding to “grammatical portions” (for example, noun phrase, verb phrase, adverbial phrase, participle phrase, etc.), where at least some of the nodes of the deep pattern tree are assigned thematic roles. In some embodiments, the grammatical portions will be assigned according to the TreeBank scheme of grammatical labels.").
Kimelfeld teaches using a parser to generate a constituency tree and basing semantic rules on constituency trees in order to assign thematic roles to phrases in a sentence (Column 2, lines 61-65, "The present invention recognizes that there is need for a fully automatic tool to match and align a given sentence with a proper “deep pattern” derived from a language net, such as VerbNet in order to allow assignment of thematic roles to phrase(s) in the sentence.").
Teserra, Okumura, Swayamdipta, and Kimelfeld are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Kimelfeld to use a parser to generate a constituency tree and base semantic rules on constituency trees.  Doing so would allow for assigning thematic roles to phrases in a sentence.
Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teserra in view of Okumura and Swayamdipta, and further in view of Enders et al. (US Patent No. 10,353,904), hereinafter Enders.
Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the method as claimed in claim 1, but does not specifically disclose: wherein said metadata includes at least one target word associated with said semantic element; and wherein said at least one description rule is based at least in part on said at least one key word.
Enders teaches:
wherein said metadata includes at least one target word associated with said semantic element (Column 12, lines 6-10, "The classification module 206 can also associate some or all of the identified semantic elements with synonyms for from a known/trusted resource, such as one or more of the resources stored in the resource database 204."; The synonyms associated with the sematic elements read on a target word associated with a semantic element.);
and wherein said at least one description rule is based at least in part on said at least one key word (Column 7, lines 49-54, "As depicted in step C (116), the computer system 104 can identify one or more semantic elements in the question from the user computing device 102 and in the candidate answers. As discussed in greater detail below, a variety of techniques can be used to identify semantic elements, such as identifying a head or keyword in the question.").
Enders teaches associating words with semantic elements and using a keyword to identify semantic elements in order to determine completeness, relevance, conciseness, and timeliness of questions and answers (Column 1, lines 35-47, "In a first general aspect, answers are provided to questions asked by users based on structured information sources (e.g., journal articles, frequently asked question (FAQ) repositories) and unstructured information sources (e.g., clinical guidelines). In a second general aspect, particular questions are posed to users and the answers provided by the users are analyzed to assess the users' knowledge regarding the subject matter of the questions. Both of these aspects can analyze questions and answers to identify semantic elements (word meanings) and can used those semantic elements to determine completeness, relevance, conciseness, and/or timeliness of a question and/or an answer.").
Teserra, Okumura, Swayamdipta, and Enders are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Enders to associate words with semantic elements and use a keyword to identify semantic elements.  Doing so would allow for determining completeness, relevance, conciseness, and timeliness of questions and answers.
Regarding claim 11, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the system as claimed in claim 9, but does not specifically disclose: wherein said metadata includes at least one target word associated with said semantic element; and wherein said at least one description rule is based at least in part on said at least one key word.
Enders teaches:
wherein said metadata includes at least one target word associated with said semantic element (Column 12, lines 6-10, "The classification module 206 can also associate some or all of the identified semantic elements with synonyms for from a known/trusted resource, such as one or more of the resources stored in the resource database 204."; The synonyms associated with the sematic elements read on a target word associated with a semantic element.);
and wherein said at least one description rule is based at least in part on said at least one key word (Column 7, lines 49-54, "As depicted in step C (116), the computer system 104 can identify one or more semantic elements in the question from the user computing device 102 and in the candidate answers. As discussed in greater detail below, a variety of techniques can be used to identify semantic elements, such as identifying a head or keyword in the question.").
Enders teaches associating words with semantic elements and using a keyword to identify semantic elements in order to determine completeness, relevance, conciseness, and timeliness of questions and answers (Column 1, lines 35-47, "In a first general aspect, answers are provided to questions asked by users based on structured information sources (e.g., journal articles, frequently asked question (FAQ) repositories) and unstructured information sources (e.g., clinical guidelines). In a second general aspect, particular questions are posed to users and the answers provided by the users are analyzed to assess the users' knowledge regarding the subject matter of the questions. Both of these aspects can analyze questions and answers to identify semantic elements (word meanings) and can used those semantic elements to determine completeness, relevance, conciseness, and/or timeliness of a question and/or an answer.").
Teserra, Okumura, Swayamdipta, and Enders are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Enders to associate words with semantic elements and use a keyword to identify semantic elements.  Doing so would allow for determining completeness, relevance, conciseness, and timeliness of questions and answers.
Regarding claim 18, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein said metadata includes at least one target word associated with said semantic element; and wherein said at least one description rule is based at least in part on said at least one key word.
Enders teaches:
wherein said metadata includes at least one target word associated with said semantic element (Column 12, lines 6-10, "The classification module 206 can also associate some or all of the identified semantic elements with synonyms for from a known/trusted resource, such as one or more of the resources stored in the resource database 204."; The synonyms associated with the sematic elements read on a target word associated with a semantic element.);
and wherein said at least one description rule is based at least in part on said at least one key word (Column 7, lines 49-54, "As depicted in step C (116), the computer system 104 can identify one or more semantic elements in the question from the user computing device 102 and in the candidate answers. As discussed in greater detail below, a variety of techniques can be used to identify semantic elements, such as identifying a head or keyword in the question.").
Enders teaches associating words with semantic elements and using a keyword to identify semantic elements in order to determine completeness, relevance, conciseness, and timeliness of questions and answers (Column 1, lines 35-47, "In a first general aspect, answers are provided to questions asked by users based on structured information sources (e.g., journal articles, frequently asked question (FAQ) repositories) and unstructured information sources (e.g., clinical guidelines). In a second general aspect, particular questions are posed to users and the answers provided by the users are analyzed to assess the users' knowledge regarding the subject matter of the questions. Both of these aspects can analyze questions and answers to identify semantic elements (word meanings) and can used those semantic elements to determine completeness, relevance, conciseness, and/or timeliness of a question and/or an answer.").
Teserra, Okumura, Swayamdipta, and Enders are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Enders to associate words with semantic elements and use a keyword to identify semantic elements.  Doing so would allow for determining completeness, relevance, conciseness, and timeliness of questions and answers.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teserra in view of Okumura and Swayamdipta, and further in view of Rajani et al. (US Patent No. 11,366,969), hereinafter Rajani.
Regarding claim 6, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the method as claimed in claim 1, but does not specifically disclose: wherein said at least one reference sentence further includes character span annotation for the at least one semantic element.
Rajani teaches:
wherein said at least one reference sentence further includes character span annotation for the at least one semantic element (Column 3, lines 28-35, "In some embodiments, human explanations for commonsense reasoning are generated and built on top of, or added to, the corpus of CommonsenseQA as Common Sense Explanations (CoS-E). In some embodiments, CoS-E contains human explanations in the form of both open-ended natural language explanations as well as highlighted span annotations that represent words selected by humans as important for predicting the right answer"; The human explanations read on the reference sentences, and the highlighted span annotations read on the character span annotation.).
Rajani teaches using a reference corpus including span annotations in order to generate explanations that are useful for reasoning or rationalization (Column 3, lines 8-15, "According to some embodiments, the present disclosure provides systems and methods that leverage a pretrained language model to generate explanations that are useful for commonsense reasoning or rationalization. In some embodiments, a Commonsense Auto-Generated Explanations (CAGE) is provided as a framework for generating explanations for Common sense Question Answering (CommonsenseQA).").
Teserra, Okumura, Swayamdipta, and Rajani are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Rajani to use a reference corpus including span annotations.  Doing so would allow for generating explanations that are useful for reasoning or rationalization.
Regarding claim 14, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the system as claimed in claim 9, but does not specifically disclose: wherein said at least one reference sentence further includes character span annotation for the at least one semantic element.
Rajani teaches:
wherein said at least one reference sentence further includes character span annotation for the at least one semantic element (Column 3, lines 28-35, "In some embodiments, human explanations for commonsense reasoning are generated and built on top of, or added to, the corpus of CommonsenseQA as Common Sense Explanations (CoS-E). In some embodiments, CoS-E contains human explanations in the form of both open-ended natural language explanations as well as highlighted span annotations that represent words selected by humans as important for predicting the right answer"; The human explanations read on the reference sentences, and the highlighted span annotations read on the character span annotation.).
Rajani teaches using a reference corpus including span annotations in order to generate explanations that are useful for reasoning or rationalization (Column 3, lines 8-15, "According to some embodiments, the present disclosure provides systems and methods that leverage a pretrained language model to generate explanations that are useful for commonsense reasoning or rationalization. In some embodiments, a Commonsense Auto-Generated Explanations (CAGE) is provided as a framework for generating explanations for Common sense Question Answering (CommonsenseQA).").
Teserra, Okumura, Swayamdipta, and Rajani are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Rajani to use a reference corpus including span annotations.  Doing so would allow for generating explanations that are useful for reasoning or rationalization.
Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teserra in view of Okumura and Swayamdipta, and further in view of Suwandy et al. (US Patent No. 11,250,839), hereinafter Suwandy.
Regarding claim 7, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the method as claimed in claim 1.
Swayamdipta further teaches:
wherein said generation of said MLVs includes generating an n-dimensional vector and scoring said n-dimensional vector using said neural network (Section 3.3, lines 1-4, "The score of a segment should capture the interaction between the span, the frame element label, the target, the lexical unit, and the frame. We form a vector vs for a segment s = <i, j, y>"; Section 3.3, lines 12-14, "Then the representation is passed through a rectified linear unit (Nair and Hinton, 2010) to get the segment score").
Swayamdipta teaches using a neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element by forming vectors for the text segments and generating scores from the vectors in order to implement a semantic parser without requiring a syntactic parser (Abstract, lines 1-7, "We present a new, efficient frame-semantic parser that labels semantic arguments to FrameNet predicates. Built using an extension to the segmental RNN that emphasizes recall, our basic system achieves competitive performance without any calls to a syntactic parser.").
Teserra, Okumura, and Swayamdipta are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to further incorporate the teachings of Swayamdipta to use a neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element by forming vectors for the text segments and generating scores from the vectors.  Doing so would allow for implementing a semantic parser without requiring a syntactic parser.
Teserra in view of Okumura and Swayamdipta does not specifically disclose: generating a vector using a transformer based encoder.
Suwandy teaches:
generating a vector using a transformer based encoder (Column 34, lines 54-63, "In some examples, the encoding model may be a contextual encoding model. A contextual encoding model may generate a real number vector representation for a linguistic entity (e.g., word, word string, phrase, sentence) based on one or more linguistic entities that precede or follow it. That is, a contextual encoding model takes into account the linguistic context in which a linguistic entity that is being encoded is in. In additional examples, the encoding model may be a transformer-based encoder language processing model.").
Suwandy teaches generating a vector using a transformer-based encoder in order to enable conversational computing communications (Column 2, lines 57-59, "Examples of the disclosure provide systems, methods, and devices for training language models that may be utilized in enabling conversational computing communications.").
Teserra, Okumura, Swayamdipta, and Suwandy are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Suwandy to generate a vector using a transformer-based encoder.  Doing so would allow for enabling conversational computing communications.
Regarding claim 15, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the system as claimed in claim 9.
Swayamdipta further teaches:
wherein said generation of said MLVs includes generating an n-dimensional vector and scoring said n-dimensional vector using said neural network (Section 3.3, lines 1-4, "The score of a segment should capture the interaction between the span, the frame element label, the target, the lexical unit, and the frame. We form a vector vs for a segment s = <i, j, y>"; Section 3.3, lines 12-14, "Then the representation is passed through a rectified linear unit (Nair and Hinton, 2010) to get the segment score").
Swayamdipta teaches using a neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element by forming vectors for the text segments and generating scores from the vectors in order to implement a semantic parser without requiring a syntactic parser (Abstract, lines 1-7, "We present a new, efficient frame-semantic parser that labels semantic arguments to FrameNet predicates. Built using an extension to the segmental RNN that emphasizes recall, our basic system achieves competitive performance without any calls to a syntactic parser.").
Teserra, Okumura, and Swayamdipta are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to further incorporate the teachings of Swayamdipta to use a neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element by forming vectors for the text segments and generating scores from the vectors.  Doing so would allow for implementing a semantic parser without requiring a syntactic parser.
Teserra in view of Okumura and Swayamdipta does not specifically disclose: generating a vector using a transformer based encoder.
Suwandy teaches:
generating a vector using a transformer based encoder (Column 34, lines 54-63, "In some examples, the encoding model may be a contextual encoding model. A contextual encoding model may generate a real number vector representation for a linguistic entity (e.g., word, word string, phrase, sentence) based on one or more linguistic entities that precede or follow it. That is, a contextual encoding model takes into account the linguistic context in which a linguistic entity that is being encoded is in. In additional examples, the encoding model may be a transformer-based encoder language processing model.").
Suwandy teaches generating a vector using a transformer-based encoder in order to enable conversational computing communications (Column 2, lines 57-59, "Examples of the disclosure provide systems, methods, and devices for training language models that may be utilized in enabling conversational computing communications.").
Teserra, Okumura, Swayamdipta, and Suwandy are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Suwandy to generate a vector using a transformer-based encoder.  Doing so would allow for enabling conversational computing communications.
Regarding claim 20, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the computer program product as claimed in claim 17.
Swayamdipta further teaches:
wherein said generation of said MLVs includes generating an n-dimensional vector and scoring said n-dimensional vector using said neural network (Section 3.3, lines 1-4, "The score of a segment should capture the interaction between the span, the frame element label, the target, the lexical unit, and the frame. We form a vector vs for a segment s = <i, j, y>"; Section 3.3, lines 12-14, "Then the representation is passed through a rectified linear unit (Nair and Hinton, 2010) to get the segment score").
Swayamdipta teaches using a neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element by forming vectors for the text segments and generating scores from the vectors in order to implement a semantic parser without requiring a syntactic parser (Abstract, lines 1-7, "We present a new, efficient frame-semantic parser that labels semantic arguments to FrameNet predicates. Built using an extension to the segmental RNN that emphasizes recall, our basic system achieves competitive performance without any calls to a syntactic parser.").
Teserra, Okumura, and Swayamdipta are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to further incorporate the teachings of Swayamdipta to use a neural network to generate probability scores for the probability that text segments provide an argument for a semantic frame element by forming vectors for the text segments and generating scores from the vectors.  Doing so would allow for implementing a semantic parser without requiring a syntactic parser.
Teserra in view of Okumura and Swayamdipta does not specifically disclose: generating a vector using a transformer based encoder.
Suwandy teaches:
generating a vector using a transformer based encoder (Column 34, lines 54-63, "In some examples, the encoding model may be a contextual encoding model. A contextual encoding model may generate a real number vector representation for a linguistic entity (e.g., word, word string, phrase, sentence) based on one or more linguistic entities that precede or follow it. That is, a contextual encoding model takes into account the linguistic context in which a linguistic entity that is being encoded is in. In additional examples, the encoding model may be a transformer-based encoder language processing model.").
Suwandy teaches generating a vector using a transformer-based encoder in order to enable conversational computing communications (Column 2, lines 57-59, "Examples of the disclosure provide systems, methods, and devices for training language models that may be utilized in enabling conversational computing communications.").
Teserra, Okumura, Swayamdipta, and Suwandy are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Suwandy to generate a vector using a transformer-based encoder.  Doing so would allow for enabling conversational computing communications.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Teserra in view of Okumura and Swayamdipta, and further in view of Podgorny et al. (US Patent No. 11,138,382), hereinafter Podgorny.
Regarding claim 8, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the method as claimed in claim 1, but does not specifically disclose: wherein said neural network is a text classifier.
Podgorny teaches:
wherein said neural network is a text classifier (Column 2, lines 57-60, "In some embodiments, the neural network system may be configured to operate as a binary deep learning text classifier to predict a first class and a second class associated with the received input questions with respective binary class labels.").
Podgorny teaches using a text classifier neural network in order to process and classify user questions associated with unseen text or unseen user behavior (Column 2, lines 37-45, "The embodiments address a computer-centric and Internet-centric problem of classifying user input questions with unseen text or unseen user behavior into different classes and implement classification task with the built neural network system. The neural network system may be configured to process and classify the user questions associated with unseen text or unseen user behavior by initializing word embeddings and using pre-training clickstream embedding generation network.").
Teserra, Okumura, Swayamdipta, and Podgorny are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Podgorny to use a text classifier neural network.  Doing so would allow for processing and classifying user questions associated with unseen text or unseen user behavior.
Regarding claim 16, as best understood based on the 35 U.S.C. 112(b) issues identified above, Teserra in view of Okumura and Swayamdipta, discloses the system as claimed in claim 9, but does not specifically disclose: wherein said neural network is a text classifier.
Podgorny teaches:
wherein said neural network is a text classifier (Column 2, lines 57-60, "In some embodiments, the neural network system may be configured to operate as a binary deep learning text classifier to predict a first class and a second class associated with the received input questions with respective binary class labels.").
Podgorny teaches using a text classifier neural network in order to process and classify user questions associated with unseen text or unseen user behavior (Column 2, lines 37-45, "The embodiments address a computer-centric and Internet-centric problem of classifying user input questions with unseen text or unseen user behavior into different classes and implement classification task with the built neural network system. The neural network system may be configured to process and classify the user questions associated with unseen text or unseen user behavior by initializing word embeddings and using pre-training clickstream embedding generation network.").
Teserra, Okumura, Swayamdipta, and Podgorny are considered to be analogous to the claimed invention because they are in the same field of natural language processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teserra in view of Okumura and Swayamdipta to incorporate the teachings of Podgorny to use a text classifier neural network.  Doing so would allow for processing and classifying user questions associated with unseen text or unseen user behavior.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657